State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 25, 2014                   517339
________________________________

In the Matter of RONNIE
   LaMOUNTAIN,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

BRIAN FISCHER, as Commissioner
   of Corrections and Community
   Supervision,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Stein, Egan Jr., Lynch and Devine, JJ.

                             __________


     Ronnie LaMountain, Woodbourne, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner, a prison inmate, was charged in misbehavior
report with committing an unhygienic act, providing a false
statement and violating urinalysis testing procedures after a
correction officer observed him urinating into a plastic bottle
and then stated, upon the officer's inquiry, that the bottle
contained water. Following a tier III disciplinary hearing, he
was found guilty of committing an unhygienic act and providing a
false statement, and that determination was affirmed
administratively. Petitioner thereafter commenced this CPLR
                              -2-                517339

article 78 proceeding.

      We confirm. The misbehavior report, along with the
testimony of the correction officer who authored the report and
the photograph of the bottle, provide substantial evidence to
support the determination (see Matter of Byrd v Fischer, 117 AD3d
1263, 1263 [2014]; Matter of Kalonji v Fischer, 102 AD3d 1041,
1042 [2013]). The alleged inconsistencies in the misbehavior
report and the contrary testimony of petitioner's witnesses
raised credibility issues to be resolved by the Hearing Officer
(see Matter of Howard v Fischer, 117 AD3d 1253, 1254 [2014], lv
denied ___ NY3d ___ [Sept. 16, 2014]; Matter of Aguirre v
Fischer, 111 AD3d 1219, 1220 [2013]).

      Turning to petitioner's procedural contentions, the
detailed misbehavior report was sufficient to put him on notice
of the charges and enable him to prepare a defense (see Matter of
Adams v Fischer, 116 AD3d 1269, 1270 [2014]; Matter of Quezada v
Fischer, 113 AD3d 1004, 1004 [2014]). Further, the record
demonstrates that any alleged defects in his prehearing
assistance was remedied by the Hearing Officer (see Matter of
Scott v Prack, 117 AD3d 1300, 1300-1301 [2014]; Matter of Huggins
v Noeth, 106 AD3d 1351, 1352 [2013]). Finally, the finding of
guilt was based upon the evidence presented at the hearing,
rather than any alleged hearing officer bias (see Matter of
Williams v Fischer, 111 AD3d 1001, 1001 [2013]; Matter of Fero v
Prack, 110 AD3d 1128, 1129 [2013]). Petitioner's remaining
contentions are either unpreserved or without merit.

      Peters, P.J., Stein, Egan Jr., Lynch and Devine, JJ.,
concur.
                              -3-                  517339

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court